CONDITIONALLY GRANTED and Opinion Filed August 30, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01533-CV

     IN RE FIRST CHRISTIAN METHODIST EVANGELISTIC CHURCH, Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-11718

                              MEMORANDUM OPINION
                      Before Justices Schenck, Partida-Kipness, and Reichek
                                    Opinion by Justice Reichek
       The underlying proceeding involves a church’s termination of its senior pastor. In this

original proceeding, relator First Christian Methodist Evangelistic Church (“the Church” or

relator) seeks a writ of mandamus directing the trial court to vacate its order denying the Church’s

plea to the jurisdiction and to grant the plea and dismiss the case. After reviewing the Church’s

petition, the real party in interest’s response, the Church’s reply, and the mandamus record, we

conclude the Church is entitled to the relief requested because the ecclesiastical abstention doctrine

applies as a matter of law to the facts of this case and, as such, the trial court abused its discretion

by denying the plea to the jurisdiction.

                                            Background

       In August 2018, the Church terminated its Senior Pastor, John Wilson III (“the Senior

Pastor”). The Senior Pastor filed suit against the Church and three church board members for

breach of contract and specific performance, alleging that the Church terminated him without
cause and failed to pay him severance that he contends was required to be paid under his

employment contract.

       The Church and board members filed a plea to the jurisdiction. They argued that the Senior

Pastor was terminated pursuant to church policies and procedures and was not entitled to severance

pay because the termination was based on a finding of moral misconduct. The Church maintains

that the Senior Pastor’s position is inherently religious, and that his employment contract is subject

to the laws and bylaws of the Church, which the Church asserts are “codified” in the Church’s

Book of Discipline. The Book of Discipline sets forth “the laws, plans, polity and processes by

which [the Church] governs itself and remains consistent” and “reflects [the Church’s]

understanding of the Church and expectations of its laity and clergy . . . .” The Book of Discipline

contains the Church Bylaws. According to the Church, to interpret the employment contract, the

fact-finder must interpret the Church’s Book of Discipline and the Church Bylaws. Further, the

Church argues that the severance provisions of the employment contract are conditioned upon

whether the Senior Pastor is terminated for moral misconduct. As such, the determination of

whether the Senior Pastor is entitled to severance under the contract requires an analysis of the

Church’s moral principles, which are set out in the Church’s Book of Discipline, and a review of

how the Church manages its internal affairs.

       The Church also argues that the trial court lacked jurisdiction over the Senior Pastor’s case

because the decision to terminate the Senior Pastor involved ecclesiastical matters and concerns

issues into which a trial court may not delve. For example, pursuant to the laws of the Church,

employment decisions concerning the Senior Pastor are restricted to a vote by the Church

Conference. Only members in good standing may vote to terminate in the Church Conference,

and the qualification of good standing is inherently religious pursuant to criteria set in the Church’s

Book of Discipline. Membership qualifications include being baptized and promising to live a

                                                 –2–
Christian life, to always remain faithful members of Christ’s holy Church, to be loyal to the

Church, and to uphold the Church “by their prayers, their presence, their gifts, and their service.”

According to the Church, any claims surrounding the Senior Pastor’s employment are “not purely

secular” and, therefore, the lawsuit must be dismissed pursuant to the ecclesiastical abstention

doctrine. The Church presented evidence that the Church Conference voted to terminate the Senior

Pastor’s employment “consistent with the internal policies and procedures of the Church.”

Similarly, the Church argues that the question of severance pay is a determination of a minister’s

salary and is also an effort by the Senior Pastor to right an alleged wrong related to the firing or

administration of clergy, both of which are meant to be decided outside of the secular court system.

Finally, the Church maintains that the ecclesiastical abstention doctrine applies to this case because

the termination of the Senior Pastor involves the Church’s decisions in managing its affairs. The

Church contends that the plea to the jurisdiction should have been granted under the ecclesiastical

abstention doctrine and the ministerial exception.

       In contrast, the Senior Pastor maintains that the underlying case is merely a contract dispute

that can be decided under neutral legal principles. He asserts that the only questions to be answered

are whether there was a valid employment contract, the terms of that contract, and whether the

Church breached those terms by failing to pay him six months’ severance. Specifically, he argues

that section 5.4 of his employment contract required the Church to pay him six months’ severance

if the Church terminated him unilaterally without cause upon a vote of the Church Conference:




                                                 –3–
The Senior Pastor maintains that the Church’s August 14, 2018 termination letter established that

his termination was a unilateral termination made at the “will” of the Church Conference and, as

such, fell under section 5.4 as a matter of contract law:




The Senior Pastor argues that the trial court did not need to review church doctrine or policies to

determine if the termination was a unilateral termination without cause that required the Church

to pay him six months’ severance pay. The Senior Pastor also argues that section 5.3 of the contract

required the Church to give him a reasonable opportunity to remedy any incompetence or

inefficiency before he could be terminated for misconduct.




                                                –4–
He maintains that the trial court can determine if he was given an opportunity to cure without

reviewing the book of discipline, church bylaws, or any biblical principles and without making

any assessment of misconduct.

       The trial court granted the board members’ plea to the jurisdiction and dismissed the board

members from the lawsuit. But the trial court denied the Church’s plea without prejudice and

authorized jurisdictional discovery concerning the formation and creation of the employment

contract, whether the termination was by mutual agreement, whether the Senior Pastor was

unilaterally terminated, whether the termination procedure utilized was according to the terms of

the employment agreement, whether the employment agreement had expired, whether the Senior

Pastor was an at-will employee, and whether the Senior Pastor had forfeited the contract.

       The Church filed this original proceeding. The Church maintains that the trial court lacks

subject matter jurisdiction over this case because the Senior Pastor’s claims are constitutionally

barred under the ministerial exception and the ecclesiastical abstention doctrine.




                                               –5–
                                       Standard of Review

       Mandamus is warranted when the relator demonstrates a clear abuse of discretion and there

is no adequate appellate remedy. E.g., In re St. Thomas High School, 495 S.W.3d 500, 506 (Tex.

App.—Houston [14th Dist.] 2016, orig. proceeding). A trial court lacks discretion and must

dismiss the case as a ministerial act when it lacks subject matter jurisdiction. Id. Mandamus is thus

proper when a trial court acts without subject matter jurisdiction. Id.

       “Lack of jurisdiction may be raised by a plea to the jurisdiction when religious-liberty

grounds form the basis of the jurisdictional challenge.” Westbrook v. Penley, 231 S.W.3d 389, 394

(Tex. 2007). We review de novo a plea to the jurisdiction questioning the trial court’s subject

matter jurisdiction. See Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.

2004). In doing so, we focus first on the plaintiff’s petition to determine whether the pled facts

affirmatively demonstrate that subject matter jurisdiction exists. Id. We construe the pleadings

liberally in the plaintiff’s favor. Id. If a plea to the jurisdiction challenges the existence of

jurisdictional facts, the trial court may consider evidence beyond the pleadings and must do so

when necessary to resolve the jurisdictional issues raised. Id. at 227; Bland Indep. Sch. Dist. v.

Blue, 34 S.W.3d 547, 555 (Tex. 2000). The court must grant the plea as a matter of law if there is

an incurable jurisdictional defect. St. Thomas, 495 S.W.3d at 506.

                                         Applicable Law

       The First Amendment of the United States Constitution provides, in part, that “Congress

shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.”

U.S. CONST. amend. I. The free exercise clause precludes, among other things, government action

that burdens the free exercise of religion “by encroaching on the church’s ability to manage its

internal affairs.” Torralva v. Peloquin, 399 S.W.3d 690, 695–96 (Tex. App.—Corpus Christi 2013,

pet. denied) (quoting Westbrook v. Penley, 231 S.W.3d 389, 395) (Tex. 2007)). After the


                                                –6–
ratification of the Fourteenth Amendment, the limitations on Congress in the First Amendment

became equally applicable to state action abridging religious freedom. See Everson v. Bd. of Educ.

of Ewing Twp., 330 U.S. 1, 15 (1947). To enforce this constitutional provision, federal and state

courts have utilized the so-called “ecclesiastical abstention doctrine” and the “ministerial

exception.” Reese v. General Assembly of Faith Cumberland Presbyterian Church in America,

425 S.W.3d 625, 627 (Tex. App.—Dallas 2014, no pet.).

       The broad ecclesiastical abstention doctrine prohibits civil courts from exercising

jurisdiction over matters concerning “theological controversy, church discipline, ecclesiastical

government, or the conformity of the members of the church to the standard of morals required of

them.” Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 713–14 (1976); see also Patton

v. Jones, 212 S.W.3d 541, 547–48 (Tex. App.—Austin 2006, pet. denied) (ecclesiastical abstention

doctrine “prevents secular courts from reviewing many types of disputes that would require an

analysis of ‘theological controversy, church discipline, ecclesiastical government, or the

conformity of the members of the church to the standard of morals required’”) (quoting Watson v.

Jones, 80 U.S. 679, 733 (1871)). “Although wrongs may exist in the ecclesiastical setting, and

although the administration of the church may be inadequate to provide a remedy, the preservation

of the free exercise of religion is deemed so important a principle it overshadows the inequities

that may result from its liberal application.” Williams v. Gleason, 26 S.W.3d 54, 59 (Tex. App.—

Houston [14th Dist.] 2000, pet. denied). Thus, courts accept as final and binding an ecclesiastical

institution’s decisions on such matters. See Patton, 212 S.W.3d at 547.

       In that regard, the doctrine does not foreclose civil court subject matter jurisdiction over

all disputes involving religious entities. Because churches, their congregations, and their

hierarchies exist and function within the civil community, they are amenable to rules governing

civil, contract, and property rights in appropriate circumstances. St. Thomas, 495 S.W.3d at 507.

                                               –7–
“To determine whether the doctrine applies, courts must analyze whether a particular dispute is

ecclesiastical in nature or simply a civil dispute in which church officials happen to be involved.”

In re Episcopal Sch. of Dallas, Inc., 556 S.W.3d 347, 353 (Tex. App.—Dallas 2017, orig.

proceeding).

       The ecclesiastical abstention doctrine is routinely applied, however, to bar civil disputes

involving the termination of clergy or other church employees. For example, in Reese v. General

Assembly of Faith Cumberland Presbyterian Church in America, Pastor Charles Reese entered

into an employment agreement with Faith Cumberland Presbyterian Church in America and was

ultimately terminated. 425 S.W.3d at 626. This Court held that the trial court correctly determined

that it lacked subject matter jurisdiction over the pastor’s claims because “if the Court were to

second guess the Church’s decision to terminate Reese it would deprive the Church of its right “to

shape its own faith and mission” by “imposing an unwanted minister.” Id. at 628–29 (quoting

Hosanna–Tabor Evangelical Lutheran Church and Sch. v. E.E.O.C., 132 S. Ct. 694, 709 (2012)).

To reach this conclusion, this Court looked to the “substance and effect of [Reese’s] complaint to

determine its ecclesiastical implication, not its emblemata.” Id. at 627–28.

       In Kelly v. St. Luke Community United Methodist Church, we concluded the ecclesiastical

abstention doctrine applied and prohibited the trial court from exercising jurisdiction over certain

claims brought by a church’s former Director of Operations against the church following her

termination because “the substance of Kelly’s claims for negligence, fraud, misrepresentation, age

and sex discrimination, and defamatory statements published within the church community relates

to internal matters of church governance and each of those claims is ‘inextricably intertwined’ with

those internal matters.” Kelly v. St. Luke Cmty. United Methodist Church, No. 05-16-01171-CV,

2018 WL 654907, at *8 (Tex. App.—Dallas Feb. 1, 2018, pet. denied) (mem. op.). We noted that

although “the elements of those claims can be ascertained using secular principles, the application

                                                –8–
of those principles to impose civil liability on appellees would impinge upon the church's ability

to manage its internal affairs.” Id.

       Similarly, in Jennison v. Prasifka, we applied the ecclesiastical abstention doctrine to an

Episcopal priest’s claims of slander, tortious interference with a contractual relationship, and

wrongful discharge against a church parishioner because those claims were inextricably

intertwined with the church’s investigation of his performance as a priest and the discipline

imposed by the church for inadequate performance. 391 S.W.3d 660, 668 (Tex. App.—Dallas

2013, no pet.). As such, we concluded the substance of the suit related to internal matters of church

governance and discipline and, therefore, the trial court was constitutionally prohibited from

exercising subject matter jurisdiction over the suit. Id. at 668.

       In McClure v. Salvation Army, the Fifth Circuit affirmed the dismissal of a Title VII

complaint for want of jurisdiction brought by Mrs. Billie McClure against the Salvation Army.

460 F.2d 553, 560–61 (5th Cir. 1972). Mrs. McClure was an ordained minister of the Salvation

Army. Id. at 554. The Fifth Circuit concluded that “the application of the provisions of Title VII

to the employment relationship existing between The Salvation Army and Mrs. McClure, a church

and its minister would result in an encroachment by the State into an area of religious freedom

which it is forbidden to enter by the principles of the free exercise clause of the First Amendment.”

Id. at 560. In so holding, the McClure court explained as follows:

       The relationship between an organized church and its ministers is its lifeblood. The
       minister is the chief instrument by which the church seeks to fulfill its purpose.
       Matters touching this relationship must necessarily be recognized as of prime
       ecclesiastical concern. Just as the initial function of selecting a minister is a matter
       of church administration and government, so are the functions which accompany
       such a selection. It is unavoidably true that these include the determination of a
       minister’s salary, his place of assignment, and the duty he is to perform in the
       furtherance of the religious mission of the church.

Id. at 558–59.



                                                 –9–
        In Mouton v. Christian Faith Missionary Baptist Church, Roland Mouton, Jr. and Delorian

Morgan Jones sued Christian Faith Missionary Baptist Church and its pastor, Corey Wilson, and

other church members after Mouton and Jones were expelled from church membership and Wilson

was elected as the church's pastor. 498 S.W.3d 143, 146 (Tex. App.—Houston [1st Dist.] 2016, no

pet.). The trial court granted the church’s plea to the jurisdiction based upon the ecclesiastical

abstention doctrine and the appellate court affirmed. Id. In so holding, the Mouton court explained

that courts “should not involve themselves in matters relating to the hiring, firing, discipline, or

administration of clergy” because

        The relationships between an organized church and its ministers is its lifeblood and
        the minister is the primary agent by which a church seeks to fulfill its purpose.
        Thus, courts may not attempt to right wrongs related to the hiring, firing, discipline,
        or administration of clergy because while such wrongs may exist and be severe,
        and although the administration of the church may be inadequate to provide a
        remedy, the preservation of the free exercise of religion is deemed so important a
        principle it overshadows the inequities which may result from its liberal
        application. Accordingly, matters concerning this relationship must be recognized
        as of prime ecclesiastical concern.

Id. at 150–51 (internal citations and quotations omitted). The court determined that “although

appellants characterize their claims as purely secular because they rest on provisions of the

church’s corporate documents, the trial court could not adjudicate this case without interfering in

inherently ecclesiastical matters of pastoral selection and church discipline.” Id. at 152. As a result,

the trial court lacked jurisdiction over the case. Id.

                                              Discussion

        This case, like Reese, involves the termination of a minister. And, like Kelly, Jennison,

Mouton, and McClure, this case involves questions surrounding the termination of a church

employee and allegations surrounding that termination. Like the claims asserted in those cases,

the Senior Pastor’s claims do not present purely secular issues of contract law first and foremost

because he was not terminated from a secular position. Moreover, the Senior Pastor was not


                                                 –10–
terminated based on secular rules or procedures. Rather, the Church presented evidence that the

Church Conference, which is comprised solely of members in good standing of the Church, voted

to terminate the Senior Pastor’s employment “consistent with the internal policies and procedures

of the Church.” As such, to determine if the Church was required to pay the Senior Pastor

severance under the contract, the trial court will be required to determine why the Senior Pastor

was terminated and, if the termination was for misconduct, the court will be required to determine

if the Senior Pastor was properly terminated for misconduct as defined by the Church’s Book of

Discipline and ecclesiastical rules. Each of these determinations will require the fact finder to

engage in an analysis of the Church’s internal governance, the reasons for the Church Conference’s

vote to terminate the Senior Pastor, and whether the Church Conference followed the Church’s

bylaws and rules. Even if the Senior Pastor is correct that the Church Conference made a unilateral

decision to terminate the Senior Pastor, to make that determination the trial court must consider

the procedures and reasons for the Church Conference’s vote, both of which are either governed

by or touched in part by the Church’s ecclesiastical teachings and rules. The ecclesiastical nature

of the dispute cannot be severed from the contractual issues asserted by the Senior Pastor.

       Accordingly, we conclude that the ecclesiastical abstention doctrine applies to the Senior

Pastor’s claims and constitutionally barred the trial court from asserting jurisdiction over those

claims. As such, the trial court abused its discretion by denying the Church’s plea to the

jurisdiction. Having determined that the ecclesiastical abstention doctrine applies here, we do not

address whether the ministerial exception is also a jurisdictional bar to the Senior Pastor’s claims.




                                               –11–
        We conditionally grant the writ of mandamus and direct the trial court to issue written

rulings vacating the order denying the Church’s plea to the jurisdiction and granting the Church’s

plea to the jurisdiction within thirty days of the date of this opinion. The writ will issue should the

trial court fail to comply.




                                                    /Amanda L. Reichek/
                                                    AMANDA L. REICHEK
                                                    JUSTICE




        181533F.P05




                                                –12–